      Case 1:20-cv-03090-LMM Document 19 Filed 10/14/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF GEORIGA
                            ATLANTA DIVISION


LORENZO BYRD, on behalf of TOMMY
L. BYRD, an incompetent adult,
        Plaintiff
                                                   NO. 1:20-CV-03090-LMM
vs.
UNITED STATES OF AMERICA,
        Defendant




 JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

 1.     Description of the Case

      (a) Describe briefly the nature of this action.

This is a medical malpractice case arising out of the Atlanta VA’s care and

treatment of Mr. Tommy Byrd in November 2016. This lawsuit is brought

pursuant to the Federal Tort Claims Act. 28 U.S.C. §§ 2671–80.




      (b) Summarize, in the space provided below, the facts of this case.

Following surgery and while an inpatient at the Atlanta VA, Mr. Tommy

Byrd began to experience symptoms that Plaintiff alleges were signs of a

transient ischemic attack or stroke. Plaintiff alleges that the Government’s

failure to diagnose and treat Mr. Byrd resulted in damages to Mr. Byrd. The

Government denies Plaintiff’s allegations.




                                  Page 1 of 12
     Case 1:20-cv-03090-LMM Document 19 Filed 10/14/20 Page 2 of 2




    (b) The parties (__✓__) do not consent to having this case tried before a

magistrate

    /s/ Tom Jacob__________________                /s/ Trishanda Treadwell

    Counsel for Plaintiff                          Counsel for Defendant



                            * * * * * * * * * * * * *
                        SCHEDULING ORDER

    Upon review of the information contained in the Joint Preliminary Re-

port and Discovery Plan form completed and filed by the parties, the Court

orders that the time limits for adding parties, amending the pleadings, filing

motions, completing discovery, and discussing settlement are as set out in the

Federal Rules of Civil Procedure and the Local Rules of this Court, except as

herein modified:



Parties shall disclose experts on:                               February 1, 2021
Parties shall complete discovery on:                                 June 7, 2021


    It is so ORDERED.

    SIGNED on this     14th        day of     October          , 2020.




                                            HON. JUDGE LEIGH MARTIN MAY




                                   Page 10 of 12
